DETAILED ACTION
 
1.            This office action is a response to the Application/Control Number: 16/201,944 filed 11/27/2018.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.

Claims Status
3.	This office action is based upon claims received on 01/13/2022, which replace all prior or other submitted versions of the claims.
	- Claims 5, 17, 21-22 are marked canceled.
- Claims 1, 6, 8, 10, 13 are marked amended.
- Claims 23 is marked new.
- Claims 1-4, 6-16, 8-20, 23 are pending.

Notice of Pre-AIA  or AIA  Status
4.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
5.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Statement of Substance of Interview
6.	Regarding compact prosecution, Examiner initiated an Examiner interview on 02/08/2022 with applicant’s representative Dennis M. O’ Connor (Reg. No. 65215), to discuss applicant’s arguments as presented, and whether applicant would approve for additional consideration applicant proposed amendments associated with and supporting applicant’s arguments, as presented for independent Claim 1, Claim 13, including furthermore also clarifying, correcting and amending the proper dependency for new dependent Claim 23 as submitted.  Applicant’s representative requested further consultation with applicant, and subsequently contacted examiner via email on 02/08/2022 approving entry of the amendments as discussed with examiner via Examiner's amendment as identified herein below. 

Examiner’s Amendment
7.	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. 
	Pursuant to entry of the claims including amendments to Claims 1, 13, 23, identified herein, and as approved to by applicant’s representative via Examiner's amendment, the application has been amended as noted below.

8. 	The following amendments are in addition to the amendments previously presented in applicant’s response filed 01/13/2022.
Listing of Claims:
1. (Currently amended) A method performed by a computing device in a data transport network, the method comprising:
receiving, by the computing device, congestion-related information corresponding to current conditions of a portion of the network;
determining, by the computing device, whether a data transport session has a fair-share transport protocol, the data transport session having a first endpoint and a second endpoint, and the endpoints of the data transport session not including the computing device; and
in response to determining that the data transport session has the fair-share transport protocol:
selecting, according to a type of a subnetwork including the first endpoint, a database from among a plurality of databases, the subnetwork including a plurality of networked devices and being a physical Radio Access Network (RAN), [[an]]a physical Internet Access Network (IAN), or both;
determining, by the computing device, a congestion policy for the data transport session by selecting, according to an identifier of a networked device including the first endpoint, according to an identifier of a networked device including the second endpoint, or according to the subnetwork, the congestion policy from among a plurality of transport congestion profiles included in the selected database, and 
applying, by the computing device and using the congestion-related information, the congestion policy to the data transport session. 
2. (Original) The method of claim 1, wherein determining the congestion policy for the data transport session comprises determining the congestion policy according to a transport level protocol of the data transport session.  
3. (Previously Presented) The method of claim 1, wherein determining the congestion policy for the data transport session comprises selecting the congestion policy from among the plurality of transport congestion profiles according to the identifier of the networked device. 
4. (Previously Presented) The method of claim 1, wherein determining the congestion policy for the data transport session comprises selecting the congestion policy from among the plurality of transport congestion profiles according to the subnetwork. 
5. (Canceled) 
6. (Previously presented) The method of claim 1, wherein applying the congestion policy to the data transport session comprises providing an indication of congestion to the first endpoint or to the second endpoint.
7. (Original) The method of claim 6, wherein the indication is to adjust a congestion window of the data transport session. 
8. (Previously presented) The method of claim 6, wherein providing the indication of congestion to the first endpoint or to the second endpoint is performed by altering one or more bits in a Transport layer header of a message of the data transport session.
9. (Original) The method of claim 1, wherein receiving, by the computing device, the congestion-related information comprises:
receiving, by the computing device, congestion-related information from a network node, 
wherein the computing device is outside the path carrying the data transport session, and performs the method by communicating with devices in the data transport network that are in the path carrying the data transport session.
10. (Previously presented The method of claim 9, wherein the network node is a base station of a Radio Access Network (RAN) being used to communicate the transport data session, 
wherein the congestion-related information includes one or more of information selected from the group consisting of throughput information, jitter information, number of competing concurrent flows information, real-time throughput information for one or more users of the RAN, information on a delay due to excess resource demand, and priority information regarding a data transport session of the RAN. 
11. (Previously Presented) The method of claim 1, wherein the data transport session is one of a plurality of session in a same network, and 
wherein the congestion policy includes prioritizing the data transport session if the data transport session has been transmitting for less time, or transmitted less bytes, or both, than one of the other sessions in the same network. 
12. (Previously Presented) The method of claim 11, wherein the congestion policy prioritizing the data transport session is implemented when the computing device detects a network transmission delay over the same network due to cross-traffic contention from the plurality of sessions. 
13. (Currently amended) A system, comprising:
a memory storing non-transitory program commands; and
a processor,
wherein, when the processor executes the program commands, the processor:
receives congestion-related information corresponding to current conditions of a portion of the network;
determines whether a data transport session has a fair-share transport protocol, the data transport session having a first endpoint and a second endpoint, and the endpoints of the data transport session not including the processor; and
in response to determining that the data transport session has the fair-share transport protocol:
selects, according to a type of a subnetwork including the first endpoint, a database from among a plurality of databases, the subnetwork including a plurality of networked devices and being a physical Radio Access Network (RAN), [[an]]a physical Internet Access Network (IAN), or both;
determines, according to an identifier of a networked device including the first endpoint, according to an identifier of a networked device including the second endpoint, or according to the subnetwork , a congestion policy for the data transport session by selecting the congestion policy from among a plurality of transport congestion profiles included in the selected database, and 
applies, using the congestion-related information, the congestion policy to the data transport session.  
14. (Original) The system of claim 13, wherein determining the congestion policy for the data transport session comprises determining the congestion policy according to a transport level protocol of the data transport session.  
15. (Previously Presented) The system of claim 13, wherein determining the congestion policy for the data transport session comprises determining the congestion policy according to the identifier of the networked device.  
16. (Previously Presented) The system of claim 13, wherein determining the congestion policy for the data transport session comprises selecting the congestion policy from among the plurality of transport congestion profiles according to the subnetwork.  
17. (Canceled) 
18. (Previously presented) The system of claim 13, wherein applying the congestion policy to the data transport session comprises providing an indication of congestion to the first endpoint or to the second endpoint.
19. (Original) The system of claim 18, wherein the indication is to adjust a congestion window of the data transport session.
20. (Previously presented) The system of claim 18, wherein providing the indication of congestion to the first endpoint or to the second endpoint is performed by altering one or more bits in a Transport layer header of a message of the data transport session.
21-22. (Canceled)
23. (Currently amended) The system of claim 13, wherein the congestion-related information is received from a base station of a Radio Access Network (RAN) being used to communicate the transport data session, and wherein the congestion-related information includes one or more of information selected from the group consisting of throughput information, jitter information, number of competing concurrent flows information, real-time throughput information for one or more users of the RAN, information on a delay due to excess resource demand, and priority information regarding a data transport session of the RAN.


Response to Remarks/Arguments
9.           Applicant's remarks & arguments, see page 6-8, filed on 01/13/2022, with respect to Remarks have been acknowledged.

10.           Applicant's remarks & arguments, see page 6-8, filed on 01/13/2022, with respect to Claim Rejection Under 35 U.S.C. § 103 – Independent Claim 1 and Claim 13  have been considered in light of applicant’s claim amendment(s) as well as applicant’s persuasive clarifying arguments, and related further amendments to Claim 1 and Claim 13. The rejections of Claims 1-4, 6-16, 8-20, 23 as applicable, have been withdrawn.
The allowable subject matter is set forth below according to the amended claims (see Office Action).

Allowable Subject Matter
11.	Independent Claim 1, via dependency Claims 2-4, 6-12; Independent Claim 13, via dependency Claims 14-16, 18-20, 23 (Note:  Claims independent & dependent renumbered 1-19), are allowed.
The following is an examiner's statement of reasons for allowance: A search has been performed and no priori art search has been found that solely, or in any reasonable combination, reads on the claims as recited, ie.,
For Claim 1, in conjunction and in combination with other noted and recited Claim 1 limitations:  
in response to determining that the data transport session has the fair-share transport protocol:
selecting, according to a type of a subnetwork including the first endpoint, a database from among a plurality of databases, the subnetwork including a plurality of networked devices and being a physical Radio Access Network (RAN), [[an]]a physical Internet Access Network (IAN), or both; determining, by the computing device, a congestion policy for the data transport session by selecting, according to an identifier of a networked device including the first endpoint, according to an identifier of a networked device including the second endpoint, or according to the subnetwork, the congestion policy from among a plurality of transport congestion profiles included in the selected database

For Claim 13 (renumbered claim 12), in conjunction and in combination with other noted and recited Claim 13 limitations (renumbered Claim 12):
in response to determining that the data transport session has the fair-share transport protocol:
selects, according to a type of a subnetwork including the first endpoint, a database from among a plurality of databases, the subnetwork including a plurality of networked devices and being a physical Radio Access Network (RAN), [[an]]a physical Internet Access Network (IAN), or both; determines, according to an identifier of a networked device including the first endpoint, according to an identifier of a networked device including the second endpoint, or according to the subnetwork , a congestion policy for the data transport session by selecting the congestion policy from among a plurality of transport congestion profiles included in the selected database

12.	The closest prior art found, is as follows:
(a) Stewart (US-20140226475-A1), which is directed generally to networking, and more particularly, to controlling data flows such as a flow in a flow set having an access control policy assigned which is monitored, and one or more packets associated with the flow are selectively dropped, and discloses: 
a flow in a flow set with access control ("AC") policy monitored by a flow control unit of a router, which selectively drops and transmits packets based on used bandwidth and the AC policy, and furthermore the flow is a congestion controlled flow such as Transmission Control Protocol ("TCP"), a Stream Control Transmission Protocol ("SCTP") flow, with a defined start and end, or alternately the flow is a non-congestion controlled flow - User Datagram Protocol ("UDP") or undefined start and end (¶0028, FIG. 2 & ¶0033) 
A flow is defined uniquely by its five-tuple. A flow is uniquely defined at a given time when a packet comes in, and a network device knows to what flow this packet belongs (¶0029)
 Any time a flow gets over its limit, the flow is placed into a penalty box, and any time the flow gets under its limit, the flow is taken out of the penalty box. For congestion controlled flows such as TCP and SCTP flows in the penalty box, the flow control unit starts dropping selected packets for a predetermined amount of time, or until the number of the packets in the penalty box at the time do not exceed the allowed limit, or drop all packets if the TCP session does not do congestion control (¶0042) 

(b) TESTICIOGLU (US-20150043345-A1), which is directed to quality control of data communication networks relating to methods and systems for providing Quality-of-Service (QoS) flow control for communication links with unknown, unreliable, or un-updated bandwidth, and discloses: 
Congestion indications including dropped packets, indications of delayed packets, indications of corrupted packets, and explicit congestion indications (FIG. 1, FIG.4 & ¶0041)
After a receiver receives congestion indications it sends one or more congestion indications to a congestion controller where if a packet scheduler determines that each connection in a communication link provides corresponding congestion indications, the packet scheduler can estimate in a step one or more connection rates using the corresponding congestion indications (¶0042, ¶0066)   

(c) Fieau et. al. (US-20160149993-A1), which is directed to a method by a communication network, implemented by a server, comprising steps including storing in a data table matching identifiers of subnetworks of the communication network associated with respective qualities of service, with at least one network address of a user terminal, the network address comprising an IP address of the user terminal and transmitting at least a part of the data table to a second server comprising matches between each subnetwork identifier and at least one network address of a user terminal, and discloses:
a data table, such as a PID table is stored in first server of a network operator where  the data table maps subnetwork identifiers, PID identifiers of the communication network 1, to at least one network address of a user terminal comprising at least an IP address of the user terminal, subnetwork identifiers corresponding to respective qualities of service associated with subscriber premium, on-demand, or non-premium service, where the data table may map the subnetwork identifiers and network addresses to user identifiers (FIG. 2 & ¶107); 
Where a request is received by a first server from a second server requesting information concerning a network comprising the first server, where in response, at least a portion of the data table is transmitted by the first server to the second server, where the portion comprises at least a mapping between each subnetwork identifier and the network address of the user terminal (¶108); 
Where in receiving a request to change the quality of service for a user, a data table is updated by the network operator and the mapping between the user identifier and the PID is updated and at least a portion of the accordingly updated data table may be transmitted to the a service provider (¶0110);

(d) DeCusatis et. al. (US-20140269319-A1), which is directed to monitoring data flow in a network including configuring a data flow with a plurality of data packets by a switch controller configured to control routing through the switch and switch configuration, including storing an indication of a flow control policy in one or more of the data packets and monitoring a network switch receiving the data flow, determining that the congestion condition exists for the data flow, and performing a remedial action, and discloses:
Where rules define each flow determined by packet headers, and define how packets are processed including instructions for forwarding packets of a flow to one or more specific ports and dropping packets of the flow (FIG. 2 & ¶0026); 
Where forwarding a packet to a port includes mapping packets in a flow to a queue attached to the port treated according to the queue's configuration such as minimum rate, where a switch includes one or more flow control queues with flow control information (policy or QoS policy defining a level of flow control minimum throughput, BER etc, assigned to a respective data flow) for each data flow received by the switch, allowing the switch to individually monitor and modify flow processing based on a QoS policy specific to each data flow (¶0030 ¶0031);
Where in OpenFlow flow switching a definition includes tuples for identifying, where the Ethernet destination address may represent a layer-2 Ethernet hardware address or media access control (MAC) address used in legacy switching and routing, and whereby Flow switching is defined for any combination of tuples in the OpenFlow flow switching definition, with a particular combination of tuples serving as a key, such as flows defined in a rule by exact matching or wildcard matching for aggregated MAC-subnets, IP-subnets, ports, VLAN identifiers etc (FIG. 3 & ¶0033) 

(e) SUGA (US-20180048581-A1), which is directed to a communication apparatus configured to receive application information on respective first and second applications from a terminal apparatus and to control first and second communication bands for respective first and second communication sessions on basis of the received application information, and discloses:
A policy table that  includes a "type" and a "state" of the applications  for a terminal, and a "ratio" for setting (distributing) the target congestion window value for a combination of the "type" and the "state" (FIG. 7 & ¶0071);
Where in association with an MEC  which establishes, manages or controls, respective communication bands of TCP sessions for applications executed in a terminal endpoint,  upon receiving a MEC server notification information, a MEC unit sets a target congestion window values on the basis of the policy table to update the terminal communication management information stored in a memory of the MEC, which is utilized by the MEC to perform processing for adjusting congestion window values of multiple TCP sessions close to a set target congestion window such as for a prioritized foreground user application, and the congestion window value of the application, and sets larger than congestion window values of other applications, and whereby the throughput of the user application executed in the terminal increases (FIG. 1 & ¶0038, ¶0065  , FIG. 7, FIG. 8, & ¶0072-0074); 

(e) ROACH (US-20160234256-A1), which is directed to  wireless networks and, more specifically, relates to providing services to user equipment on the wireless networks, and discloses:
A different policy database may be provided for a group of one or more sub-networks, such as Internet service providers in the same legal jurisdiction, a country, where this advantageously allows policy and substitute media elements to comply with the laws of the jurisdiction, and where each Internet service provider operated sub-network has its own policy database (Fig. 1, Fig.5 & ¶0056);

13.	However, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414